Citation Nr: 1132469	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  06-03 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel








INTRODUCTION

The Veteran served on active duty from January 1971 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  Subsequently, the claims file was transferred to the jurisdiction of the RO in St. Petersburg, Florida.

In his February 2006 VA Form 9, Substantive Appeal, the Veteran indicated that he desired a Board hearing be held at the RO.  Although the Veteran was provided a video conference Board hearing in October 2007 on the issues related to rating both knees, the issue of entitlement to a TDIU was not addressed.  Therefore, in its December 2007 opinion, the Board remanded the TDIU matter so it could be determined if the Veteran wanted another hearing on his TDIU claim.  While the Veteran requested another Board hearing in a February 2008 signed statement, none was ever scheduled.  In a July 2011 submission, his representative indicated that the Veteran had withdrawn his request for a Board hearing.  As the Veteran has not requested that the hearing be rescheduled, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant, if further action is required.


REMAND

Unfortunately, a remand is required as to the issue currently on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

The Veteran is currently service-connected for osteoarthritis of the right knee (with a 10 percent disability rating); post-operative residuals of meniscectomy of the right knee with mild ligament laxity (with a 10 percent disability rating); osteoarthritis of the left knee (with a 10 percent disability rating); post-operative residuals, partial medial meniscectomy of the left knee (with a 10 percent disability rating); mild degenerative changes at L4-L5 (with a 10 percent disability rating); and osteoarthritis of the left hip (with a disability rating of 10 percent).  His combined evaluation has been 50 percent since November 23, 2005.  

Concerning the Veteran's claim for a TDIU, the record shows that the Veteran is not working.  Currently, the Veteran's service-connected disabilities do not satisfy the minimum percentage requirements for a TDIU set forth at 38 C.F.R. § 4.16(a).  Even if the schedular requirements are not met, however, a claimant may still be awarded a total rating on an extraschedular basis upon referral to and consideration by the Director, Compensation and Pension Service.  38 C.F.R. § 4.16(b).

The Board notes that the Veteran's representative contends in his May 2011 informal hearing presentation that the Veteran's service-connected disabilities have worsened since the Board's remand of December 2007, that VA examinations of the knees (in May 2007) and of the spine (in June 2008) are outdated, and that his TDIU claim should be remanded for more current VA examinations rather than decided on "stale" evidence.

The Board notes that the most recent medical evidence found in the claims file tends to support the representative's suggestion that at least some of the Veteran's disabilities may have worsened.  For example, a VA medical record dated in June 2008 showed evidence of effusion with the bilateral knees.  A January 2009 VA medical record showed the Veteran underwent an invasive procedure on at least one of his knees.  A February 2009 VA medical record noted he was prescribed a narcotic for pain relief.

Regarding his back and hip, the Board notes that VA medical records associated with the claims file show that he was seen for a back brace in December 2007, that he walked with a cane and had limited trunk motion in December 2007, and that it was noted in June 2008 that his lower back condition continued to worsen.  The medical records found in the claims file since the VA examination of the spine in June 2008 fail to note any range of motion measurements for either the lumbar spine or the left hip.  

The Board also notes that the May 2007 and the June 2008 VA examiners did not have access to the claims file.  The fact that these VA examinations were conducted without the examiners' access to the claims file renders them inadequate for rating purposes.  See, e.g., 38 C.F.R. § 4.1 ("It is . . . essential both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.").  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (noting that "fulfillment of the statutory duty to assist . . . includes the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.").

To date, it does not appear that the Veteran has been afforded a VA medical examination regarding whether his service-connected disabilities prevent him from securing or following a substantially gainful occupation.  In addition, the Board notes that the May 2007 VA knee examination showed that the Veteran had retired on disability from a full-time job with the post office in March 2005 but was working a part-time desk job with a motorcycle dealer.  More recent evidence in the claims file, though, including the June 2008 VA examination report, notes that the Veteran has not worked at all since September 2007.  

In light of the assertions of the Veteran's representative as to the increased severity of his service-connected disabilities, the inadequacy of the May 2007 and June 2008 VA examinations, and the apparent change in the Veteran's employment situation since the Board's December 2007 decision, the Board finds that additional examinations of the Veteran's service-connected disabilities are warranted.  In view of the circumstances of this case, the Board feels that updated VA examinations are required in order to make an informed decision regarding the Veteran's current level of functional impairment and his possible entitlement to a TDIU.  VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Because the current levels of the Veteran's various disabilities are unclear, the Board believes that another examination is necessary.  As such, upon re-examination, the VA examiner(s) also should be requested to comment on whether the Veteran's service-connected disabilities examined (i.e., left knee, right knee, lower back, or left hip) has made the Veteran unable to secure or follow a substantially gainful occupation. 

Finally, on remand the RO/AMC shall associate with the claims file any and all VA clinical records concerning treatment for the Veteran's service-connected knee, back, and hip disabilities that are not already of record, or since July 2009.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and his representative and ask them to specify all private and VA medical care providers who have treated him for his left knee, right knee, lower back, and left hip disabilities.  After the Veteran has signed the appropriate releases, the RO/AMC shall then attempt to obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file, in particular any records of treatment or evaluation from the West Palm Beach VAMC, and VA's Vero Beach outpatient clinic, since July 2009.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After completion of the above development, the RO/AMC shall schedule the Veteran to undergo appropriate VA examinations to determine the severity of his left knee, right knee, lower back, and left hip disabilities.  The claims file shall be made available to and reviewed by each examiner.  Each examiner shall note such review, and identify important information gleaned therefrom, in an examination report.  All indicated studies deemed necessary shall be performed, and all findings shall be reported in detail.  The rationale for all opinions expressed shall be provided in a legible report.  Each examiner shall also comment on whether the Veteran's service-connected disability examined (i.e., left knee, right knee, lower back, and left hip) has made the Veteran unable to secure or follow a substantially gainful occupation.

3.  Thereafter, the RO/AMC will review the Veteran's claims file and shall take such additional development action as it deems proper with respect to the claim for a TDIU, including the conduct of any appropriate VA employability examinations and/or social and industrial surveys, and consideration of submission of the claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for extra-schedular consideration, if appropriate.

4.  The RO/AMC will then readjudicate the Veteran's claim for a TDIU, to include whether referral of this matter for extra-schedular consideration is warranted.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


